DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 5-6, 12-13 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the claim objections are addressed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4,7-11 and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onggosanusi et al US 2016/0359538A1

Regarding claim 1, Onggosanusi et al US 2016/0359538A1 disclose 				a user equipment (UE) comprising: a transceiver ([0016] The UE includes a transceiver ) configured to: 										receive configuration information for at least one channel state information reference signal (CSI-RS) resource [0016] receive channel state information (CSI) process configuration information) that comprises PCSIRS CSI-RS ports ([0114]  CSI-RS port) and [0127] a number of CSI-RS ports is a part of NZP CSI-RS resource configuration); and 					receive configuration information for channel state information (CSI) feedback that is based on Q precoding dimensions [0115] discloses  eNB  configured to the UE, two-dimensional precoding parameters, wherein these parameters is included in a CSI process configuration),										wherein: there is a mapping between the PCSIRS CSI-RS ports and the Q precoding dimensions, and PCSIRS # Q[0114] discloses mapping antenna ports (i.e. CSI-RS port) to precoding matrix elements); and 
a processor operably coupled to the transceiver [0016] The UE includes a processor operably connected to the transceiver),, 								the processor configured to: measure the PCSIRS CSI-RS ports [0119] discloses a UE measures a CSI-RS in a subframe designated to carry CSI-RS,);; 
determine a measurement for the Q precoding dimensions based on the mapping and the measurement for the PCSIRS CSI-RS ports[0119] discloses a UE measures a CSI-RS in a subframe designated to carry CSI-RS, calculates a CSI (including PMI, RI, and CQI where each of these three CSI parameters can include multiple components) based on the measurement); and 
determine a CSI feedback based on the measurement for the Q precoding dimensions[0119]discloses UE measures a CSI-RS in a subframe designated to carry CSI-RS, calculates a CSI (including PMI, RI, and CQI where each of these three CSI parameters can include multiple components) based on the measurement, and reports the calculated CSI to a serving eNB 102),											wherein the transceiver is further configured to transmit, over an uplink (UL) channel, the determined CSI feedback [0016] The transceiver is configured to transmit the CSI report on an uplink channel.												Regarding claim 8, Onggosanusi et al US 2016/0359538A1 discloses a base station (BS) comprising: a processor configured to[0017] The BS includes a processor configured to: 		generate configuration information for at least one channel state information reference signal (CSI-RS) resource[0017]  generate configuration information to configure a UE with a CSI process that comprises PCSIRS CSI-RS ports([0114]  CSI-RS port)  and [0127] a number of CSI-RS ports is a part of CSI-RS resource configuration); and 						generate configuration information for channel state information (CSI) feedback that is based on Q precoding dimensions, 								wherein: there is a mapping between the PCSIRS CSI-RS ports and the Q precoding dimensions, and PCSIRS # Q [0114] discloses mapping antenna ports (i.e. CSI-RS port) to precoding matrix elements); and 										a transceiver operably coupled to the processor [0017]The BS includes a transceiver operably connected to the processor, 									the transceiver configured to: transmit the configuration information for the at least one CSI-RS resource[0017] the transceiver configured to transmit the configuration information for the CSI process and the NZP CSI-RS resources; 							transmit the configuration information for the CSI feedback; transmit the at least one CSI-RS resource from the PCSIRS CSI-RS ports [0017] the transceiver configured to transmit the configuration information for the CSI process and the NZP CSI-RS resources; and [0127] a number of CSI-RS ports is a part of NZP CSI-RS resource configuration) and		receive, over an uplink (UL) channel, the CSI feedback [0017] receive a CSI report associated with a CSI-RS in accordance with the configuration information. ; 			wherein: the CSI feedback is based on the Q precoding dimensions, and the Q precoding dimensions are based on the mapping and the PCSIRS CSI-RS ports[0119]discloses UE measures a CSI-RS in a subframe designated to carry CSI-RS, calculates a CSI (including PMI, RI, and CQI where each of these three CSI parameters can include multiple components) based on the measurement, and reports the calculated CSI to a serving eNB ).	

Regarding claim 15, Onggosanusi et al US 2016/0359538A1 discloses a method for operating a user equipment (UE) ( [0016]  A user equipment (UE)), the method comprising: receiving configuration information for at least one channel state information reference signal (CSI-RS) resource [0016] receive channel state information (CSI) process configuration information) that comprises PCSIRS CSI-RS ports ([0114]  CSI-RS port) and [0127] a number of CSI-RS ports is a part of NZP CSI-RS resource configuration); 				receiving configuration information for channel state information (CSI) feedback that is based on Q precoding dimensions[0115]discloses  eNB  configured to the UE, two-dimensional precoding parameters, wherein these parameters is included in a CSI process configuration, 										wherein: there is a mapping between the PCSIRS CSI-RS ports and the Q precoding dimensions, and PCSIRS # Q([0114] discloses mapping antenna ports (i.e. CSI-RS port) to precoding matrix elements),; 									measuring the PCSIRS CSI-RS ports[0119] discloses a UE measures a CSI-RS in a subframe designated to carry CSI-RS,); 								determining a measurement for the Q precoding dimensions based on the mapping and the measurement for the PCSIRS CSI-RS ports[0119] discloses a UE measures a CSI-RS in a subframe designated to carry CSI-RS, calculates a CSI (including PMI, RI, and CQI where each of these three CSI parameters can include multiple components) based on the measurement); 											determining a CSI feedback based on the measurement for the Q precoding dimensions[0119]discloses UE measures a CSI-RS in a subframe designated to carry CSI-RS, calculates a CSI (including PMI, RI, and CQI where each of these three CSI parameters can include multiple components) based on the measurement, and reports the calculated CSI to a serving eNB ; and 										transmitting, over an uplink (UL) channel, the determined CSI feedback [0016] The transceiver is configured to transmit the CSI report on an uplink channel.

Regarding claims 2,9 and 16, Onggosanusi et al US 2016/0359538A1 disclose all the features with respect to claims 1,8 and 15, respectively.							Onggosanusi further discloses wherein each precoding dimension is associated with a CSI-RS port via a beamforming vector that precodes the CSI-RS resource transmitted from the CSI-RS port. [0117] discloses precoding matrix W is NTX×NL where NTX=2MaNa is the total number of CSI-RS ports and NL is the number of transmission layers (also termed the rank) (i.e. Vector) ( see also [0142]).
Regarding claim 3,10 and 17, Onggosanusi et al US 2016/0359538A1 disclose all the features with respect to claims 1,8 and 15, respectively.							Onggosanusi further discloses wherein P.sub.CSIRS.times.O.sub.f=Q, wherein O.sub.f=a number of precoding dimensions per CSI-RS port [0114]-[0115] discloses 2MaNa=16 ports (i.e. (cri- Rs port) multiply by 16= each precoding matrix element, because   the values of Ma and Na are parameter is used to determine each precoding matrix element in the codebook

Regarding claim 4,11, and 18, Onggosanusi et al US 2016/0359538A1 disclose all the features with respect to claims 3, 10 and 17, respectively.
Onggosanusi further discloses wherein the mapping corresponds to a frequency division multiplexing (FDM) of the O.sub.f precoding dimensions via each CSI-RS port [237] discloses report a CSI which at least includes an explicit channel feedback derived from a measurement of the NZP CSI-RS resource associated with the NTX-port NP CSI-RS which include parameters, wherein [0115] parameters are defined as two-dimensional precoding codebook parameters)
Regarding claim 7, and 14, Onggosanusi et al US 2016/0359538A1 disclose all the features with respect to claims 1, and 8, respectively.							Onggosanusi further discloses wherein the mapping is based on a value of CSI-RS density, where the value of the CSI-RS density is configured such that the Q precoding dimensions are conveyed based on the PCSIRS CSI-RS ports.[0138] ] discloses  mapping  number of CSI-RS ports to the mapping between (Ma, Na) via higher layer/RRC signaling,[0115] the values of Ma and Na is used  to determine each precoding matrix element in the codebook).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749. The examiner can normally be reached 9 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDELTIF AJID/Examiner, Art Unit 2478